              Case 2:21-cv-00150-KJM-AC Document 10 Filed 03/08/21 Page 1 of 2


 1   Thomas P. Quinn, Jr. (SBN 132268)
     Nokes & Quinn
 2   410 Broadway, Suite 200
     Laguna Beach, California 92651
 3   Telephone: (949) 376-3500
     Facsimile: (949) 376-3070
 4   Email: tquinn@nokesquinn.com
 5   Attorneys for Defendant
     EQUIFAX INFORMATION SERVICES LLC
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
                                                        Case No. 2:21-cv-00150-KJM-AC
11   JILL DALE,
                                                        STIPULATION TO EXTEND TIME
12                     Plaintiffs,                      TO RESPOND TO INITIAL
                                                        COMPLAINT BY NOT MORE
13            v.                                        THAN 28 DAYS (L.R. 144)
14   WHEELS FINANCIAL GROUP, LLC dba                    COMPLAINT SERVED:
     LOANMART, TARGET
15   CORPORATION, EQUIFAX                               DECEMBER 24, 2020
     INFORMATION SERVICES LLC and                       CURRENT RESPONSE DATE:
16   DOES 1 through 10 inclusive,                       FEBRUARY 2, 2021
17                     Defendants.                      NEW RESPONSE DATE:
                                                        MARCH 5, 2021
18
19
              Pursuant to Local Rule 144(a), Plaintiff Jill Dale (“Plaintiff”) and Defendant
20
     Equifax Information Services LLC (“Equifax”) (collectively “the Parties”), by and
21
     through their respective counsel, hereby stipulate as follows:
22
              1.    On December 14, 2020, Plaintiff filed her Complaint against Defendant,
23
     Equifax, in the Superior Court of the State of California, County of Sacramento, titled Jill
24
     Dale v. Wheels Financial Group, LLC, et al; Case No. 34-2020-00290860.
25
              2.    Plaintiffs served their Complaint on Equifax on December 24, 2020.
26
              3.    Equifax’s response to the Complaint was currently due on January 25, 2021.
27
28
      AMENDED STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN
                                        28 DAYS (L.R. 144)
     68466219v.1
              Case 2:21-cv-00150-KJM-AC Document 10 Filed 03/08/21 Page 2 of 2


 1            4.    On January 14, 2021, Defendant Equifax submitted its Answer to Plaintiff’s
 2   Complaint and Affirmative and Other Defenses to the Clerk of the Superior Court.
 3            5.    On January 26, 2021, co-defendant Target Corporation timely removed this
 4   matter to the United States District Court Eastern District of California. (ECF No. 1).
 5            6.    On February 19, 2021, defendant Equifax became aware of the removal
 6   when it attempted to file a Notice of Substitution of Counsel with the Superior Court of
 7   Sacramento County. Equifax simultaneously became aware that the Answer Plaintiff
 8   submitted to the Superior Court was inadvertently not processed due to the timing of the
 9   removal.
10            7.    On March 1, 2021, Equifax’s counsel conferred with plaintiff’s counsel
11   regarding the basis for its need for an extension. Plaintiff’s counsel had no objection and
12   provided his assent.
13            NOW THEREFORE, the Parties hereby stipulate and agree to an extension of time
14   for Defendant to answer or otherwise respond to Plaintiff’s Complaint through and
15   including March 5, 2021 and pursuant to Local Rule 144(a).
16            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17            Respectfully submitted on March 4, 2021
18
19    By: /s/ Thomas P. Quinn, Jr.                    By: /s/ Todd M. Friedman
         Thomas P. Quinn, Jr.                            Todd M. Friedman
20       Attorneys for Defendant                         Attorney for Plaintiff
         EQUIFAX INFORMATION                             JILL DALE
21       SERVICES LLC
22
23           IT IS SO ORDERED.
24
     DATED: March 4, 2021 (Nunc pro tunc)
25
26
27
28                                                2
      AMENDED STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN
                                        28 DAYS (L.R. 144)
     68466219v.1
